Cased 18:6:-02448;4/8B Doqwmneeint334 Fike@ 040/48 9 Pragd. oiot 1

EE i

-. CL PRONICALLY FILF :
sw

DATE FIG 7

 

tt
oa

é Pos
PELE
biL
STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES DIVISION OF STATE COUNSEL

ATTORNEY GENERAL LITIGATION BUREAU
Writer’s Direct Dial: (212) 416-6185

July 11, 2019
BY ECF
The Honorable Vincent L. Briccetti
United States District Judge
The Hon. Charles L. Brieant Jr. Federal Building and Courthouse
Southern District of New York
300 Quarropas St.
White Plains, New York 1

 
 
  
   

Flores v. Stanford, et al., 18 Ciy. 2468 (VB)(JJCM)

   

’

 

     
  
 
  
  
 

Dear Judge Briccetfi:
This Offige represents the named defendants in this action.

Late inf the evening of July 3, 2019, Plaintiffs’ counsel wrote the Court seeking to
supplement thgir briefing by referencing a recent Supreme Court decision. Due to other matters
and the Fourth of July Holiday, I have not been able to respdnd. I therefore respectfully request

until July 19, 2019 to do so.
, enemy

We thank the Court for its consideration in this

 

espectfully submitted,

  

/s(Jeb Harben

cc: Plaintiffs’ Counsel (Via ECF)

 

 

 

 

28 Liberty Street, New York, New York 10005 @ Tel.: (212) 416-8610 © Fax: (212) 416-6075 (Not For Service of Papers)
Www.ag.ny.gov
